Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 1 of 12 Page ID #:4357




   1   Carol A. Sobel (SBN 84483)
       LAW OFFICE OF CAROL A. SOBEL
   2   725 Arizona Ave.
   3   Santa Monica, California 90401
       Tel: (31) 393-3055
   4
       Email: carolsobel@aol.com
   5
   6   Shayla R. Myers (SBN 264054)                    Catherine Sweetser (SBN 271142)
       LEGAL AID FOUNDATION                            SCHONBRUN SEPLOW HARRIS
   7   OF LOS ANGELES                                  & HOFFMAN, LLP
   8   7000 S. Broadway                                11543 W. Olympic Blvd.
       Los Angeles, CA 90003                           Los Angeles, CA 90064
   9
       Tel: (213) 640-3983                             Tel: (310) 396-0731
  10   Email: smyers@lafla.org                         Email: catherine.sdshhh@gmail.com
  11
       Attorneys for Intervenors Los Angeles Catholic Worker
  12   and LA Community Action Network
  13
  14                          UNITED STATES DISTRICT COURT
  15        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  16
                                                  )   CASE NO. 20-CV-02291-DOC-KES
  17                                              )
       LA ALLIANCE FOR HUMAN                      )   Hon. David O. Carter
  18   RIGHTS, et al.                             )   Courtroom 1
                      Plaintiff(s),               )
  19                                              )
                   vs.                            )   INTERVENORS’ BRIEF IN RESPONSE
  20                                              )   TO JANUARY 31, 2020 ORDER
       City of Los Angeles, et. al.               )
  21                                              )
                          Defendant(s).           )   Complaint Filed: March 10, 2020
  22                                              )
                                                  )
  23                                              )
                                                  )
  24                                              )
                                                  )
  25                                              )
                                                  )
  26                                              )
                                                  )
  27                                              )
  28


                                                    1
                         LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 2 of 12 Page ID #:4358



 1
            Intervenors Los Angeles Community Action Network (LA CAN) and Los
 2
     Angeles Catholic Worker (LACW) submit this report in response to the Court’s
 3
     January 31 Minute Order (Dkt 203) and subsequent orders on February 3 and
 4
     February 8, 2021 (Dkt 206 and 213).
 5
 6          I.      INTERVENOR’S STATEMENT OF FACTS

 7          The Court in its January 31 order requested the parties provide a statement of
 8   facts along with answers to various questions posed by the Court. While the
 9   questions were primarily aimed at the Defendant City and County, who have access
10   to information responsive to the Court’s request, Intervenors provide the following
11   additional facts which are relevant to remedies that have been raised by Plaintiffs
12   and Defendant City of Los Angeles:
13          a. City’s Use of Criminalization and Policing Against Unhoused
14             Residents
15          1.      In the City of Los Angeles, when adjusted for population, Black adults
16   were 5.5 times as likely as white adults and Latinx adults were 1.6 times as likely
17   than white adults to be arrested and then cited and released for a non-traffic
18   infraction, including quality of life offenses specifically targeted at people
19   experiencing homelessness.5
20          2.      In 2019, although Black people make up only 7% of the population,
21   they received 33 percent of the citations for Los Angeles Municipal Code Section
22   41.18(d), which prohibits sitting, sleeping or lying in public. 6
23          3.      Black people received 63 percent of all citations for Los Angeles
24   Municipal Code Section 41.18(a), which prohibits obstructing the sidewalk.
25
26
     5
27     Lawyers Committee for Civil Rights, “Cited for Being in Plain Sight,” available
28   at https://lccrsf.org/wp-content/uploads/LCCR_CA_Infraction_report_4WEB-
     1.pdf at 12.
     6
       Id. at 16.
                                                         1
     ______________________________________________________________________________________________________
            LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 3 of 12 Page ID #:4359



 1          4.      In 2019, out of 26 Officer-Involved Shootings by the Los Angeles
 2   Police Department, six were against people experiencing homelessness.7.
 3          5.      In 2019, 34% of all non-categorical Use of Force incidents by the Los
 4   Angeles Police Department were against people experiencing homelessness.8
 5          6.      In 2016, there was one houseless arrest for every two houseless people
 6   in the City of Los Angeles, which is 17 times the arrest rate among the total
 7   population of the city.9
 8          7.      Failure to Appear constituted 22% of all charges of houseless arrests
 9   from January 2017 to June 2017.10
10          b. Cost of Interim Shelter Compared to Permanent Housing
11
            8.      In Los Angeles County, based on the 2020 Continuum of Care Shelter
12
     Count and Housing Inventory Count, there are 14,887 emergency shelter beds, 4,147
13
     Transitional Shelter beds, and 125 Save Haven beds in the Los Angeles Continuum
14
     of Care (which excludes Pasadena and Glendale).11
15
            9.      The current Measure HHH per-unit commitment is $132,569.13 On
16
     average, a unit built with Measure HHH funds is able to leverage the funding
17
     received to obtain $210,000 in additional funding from sources outside the City of
18
     Los Angeles.
19
20
21
22   7
       Los Angeles Police Department, 2019 Use of Force Year-End Review at 168.
     8
23     Los Angeles Police Department, 2019 Use of Force Year-End Review at 344.
     9
       Million Dollar Hoods, “Policing the Houseless, Arrests by the LAPD (2012 to
24   2016),” 2017, available at
25   https://ucla.app.box.com/s/ilcgtin6u6lb4l7e3c77qwz29zq4b732
     10
        Million Dollar Hoods, “Policing the houseless 2.0, Arrests by the LAPD (2012
26
     to 2017),” 2017/.
     11
27      LAHSA 2020 Housing Inventory Count, available at
28   https://www.lahsa.org/homeless-count/hic/
     13
        Measure HHH Pipeline Dashboard, available at
     https://www.lamayor.org/summary-hhh-pipeline
                                                         2
     ______________________________________________________________________________________________________
            LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 4 of 12 Page ID #:4360



 1          10.     The first Pallet Shelter project to open in Los Angeles cost $130,000.00
 2   per unit. 14 According to Defendant City, the operating cost of a Pallet shelter is $45
 3   per day.15 The daily cost to operate other forms of City shelters can range from
 4   $60.00 per day for A Bridge Home sites17 to $85.00 per day for Project Homekey.
 5          11.     The Payment Standards for a Housing Choice Voucher (Section 8) for
 6   the Housing Authority of the City of Los Angeles (HACLA), the highest amount of
 7   rent the Housing Authority will allow for a current unit, is as follows18:
 8
      Bedroom Size                            Payment Standard
 9
10    SRO                                     $1,026
11
      0                                       $1,369
12
13    1                                       $1,765
14
15    2                                       $2,263

16
      3                                       $2,735
17
18    4                                       $2,982

19
      5                                       $3,429
20
21    6                                       $3,876
22
23
     14
        https://www.latimes.com/california/story/2020-12-12/los-angeles-tiny-homes-
24   homeless.
     15
25      See Dkt. 149, City Report in Response to Docket 143.
     17
        See e.g., Report from the CAO to City Council,
26
     https://clkrep.lacity.org/onlinedocs/2018/18-0628_rpt_CAO_05-06-2019.pdfon
27   HEAP funding (daily cost to operate Schrader, Pacific, Western, and Lafayette is
28   $60.00 per day).
     18
        HACLA, Section 8 Payment Standards, available at Home.hacla.org/abouts8
                                                         3
     ______________________________________________________________________________________________________
            LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 5 of 12 Page ID #:4361



 1          II.     THE COURT’S AUTHORITY TO ORDER STRUCTURAL
                    RELIEF
 2
 3          The Court requested the parties brief this Court on the “outer limits of the
 4   Court’s structural equitable remedy power in these circumstance.” Dkt. 205. As an
 5   initial matter, litigation in this case remains stayed, pursuant to an agreement of the
 6   parties in March 2020. Pursuant to this agreement, the parties agreed to work
 7   towards settlement, and allowed ex parte communications in furtherance of
 8   settlement. Because litigation has been stayed, the parties have not even filed
 9   responsive pleadings. There has been no development of legal theories upon which
10   to base equitable relief, nor has there been factual development in support of specific
11   remedies. To the extent this Court has the power to issue injunctive or other forms
12   of equitable relief, based on the factual development and legal theories put forth by
13   the parties in the course of litigation, any relief ordered by the Court must be
14   consistent with the allegations in the complaint, the Plaintiff or requesting party
15   must have Article III standing to seek prospective relief; Yazzie v. Hobbs, 977 F.3d
16   964, 966 (9th Cir. 2020); and the moving party must demonstrate that they have a
17   right and that right has been been violated, Swann v. Charlotte-Mecklenburg Bd. of
18   Ed., 402 U.S. 1, 15 (1971).
19
            III.    REMEDIES THAT PRIORITIZE INTERIM SHELTER WILL
20
                    NOT SOLVE HOMELESSNESS OR ADDRESS STRUCTURAL
21                  ISSUES RAISED BY THIS COURT
22
            The Court, in its January 31, February 3, and February 8, 2020 orders as well
23
     as at the February 4, 2020 hearing, raised concerns about the extent to which a
24
     history of racism in Los Angeles has contributed to the homelessness crisis. See
25
     e.g., Dkt. 208. Although the questions posed by this Court have not been raised by
26
     Plaintiffs (nor would they have standing to do so), the impact of the policies
27
     currently advanced by Defendant City of Los Angeles in response to this litigation
28
     and the relief sought by Plaintiffs implicate the concerns raised by this Court.

                                                         4
     ______________________________________________________________________________________________________
            LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 6 of 12 Page ID #:4362



 1          c. The Role of Racism in Shaping the Current Housing Crisis
 2          The effect of structural racism and its role in the creation of the current
 3   homelessness crisis been well-documented for decades. Black people are
 4   significantly overrepresented among people experiencing homelessness in Los
 5   Angeles. Although Black people make up 8.9% of the population in the City of Los
 6   Angeles,19 they constitute 38% of all people experiencing homeless. A Black person
 7   is more than 4 times as likely to be homeless in Los Angeles than their white
 8   counterpart.
 9          In 2018, LAHSA created the Ad Hoc Committee on Black People
10   Experiencing Homelessness to review and document the role of structural racism in
11   creating the current housing crisis and the needed reforms to begin to address its
12   widespread impacts. The antecedents to homelessness identified by the Ad Hoc
13   Committee and elsewhere include deep and pervasive racism in every facet of
14   society.20 Racist housing policies that date back to the creation of Los Angeles have
15   led to segregated communities and a lack of homeownership and the accumulation of
16   generational wealth, which has in turn resulted in significantly greater housing
17   precarity among communities of color and especially Black communities. Continued
18   and widespread institutional biases upstream and mainstream systems continue to
19   contribute to housing insecurity and a disproportionate number of Black people
20   experiencing homelessness. Other drivers of homelessness include but are not
21   limited to discrimination in housing and employment, which contributes to higher
22   rates of unemployment and lower wages, mass incarceration, and overrepresentation
23   in the Child Welfare System all contribute to the vastly disproportionate number of
24   Black people experiencing homelessness in Los Angeles.
25
26   19
       https://www.census.gov/quickfacts/losangelescitycalifornia#qf-headnote-a
     20
27     Report and Recommendations of the Ad Hoc Committee on Black People
28   Experiencing Homelessness, December 2018, available at
     https://www.lahsa.org/documents?id=2823-report-and-recommendations-of-the-
     ad-hoc-committee-on-black-people-experiencing-homelessness.
                                                         5
     ______________________________________________________________________________________________________
            LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 7 of 12 Page ID #:4363



 1          b. A Shift Towards Interim Housing without Corresponding Permanent
               Housing Will Exacerbate Existing Racial Inequality
 2
 3          Much of the discussion in this litigation has focused on emergency or
 4   temporary shelter to solve the City’s homelessness crisis, including a request by this
 5   Court to address whether approved Measure HHH funds could be clawed back from
 6   permanent housing solutions to fund emergency shelter beds.21
 7          Aside from the question of whether Measure HHH funds could be used to
 8   fund emergency shelter beds, investment in interim shelter system reinscribes the
 9   structural racism that created the homelessness crisis in the first place, particularly,
10   where, as here, moving towards interim housing means moving away from
11   permanent housing solutions.
12          The City’s interim and permanent housing systems do not operate
13   independently of one another. Because interim shelter beds are intended to be
14   temporary, individuals residing in interim shelters are still considered homeless.
15   Bridge housing is designed to be “a model of temporary housing that . . . is designed
16   to help residents stabilize their lives, move on to permanent housing, and stay off the
17   streets for good.”22 Therefore, the success of the interim housing program relies on
18   the existence of permanent housing, into which individuals can exit. If there is an
19   imbalance between the number of permanent housing and interim housing beds, then
20   individuals in interim housing will either exit back into street homelessness or
21   remain in the interim housing bed, to the exclusion of another person on the street.
22   When that occurs, it both undercuts the efficiency of the interim housing system and
23   the financial viability of the intervention, since interim shelters are more costly to
24   operate than almost any other form of housing.
25
     21
        The arguments against doing so have been articulated elsewhere, see e.g., Letter
26
     from SCANPH to Judge Carter; Letter from Inner City Law Center to Judge
27   Carter, February 12, 2021. Intervenors agree with and incorporate by reference
28   those arguments here.
     22
        Mayor of Los Angeles, “A Bridge Home,” available at
     lamayor.org/ABridgeHome
                                                         6
     ______________________________________________________________________________________________________
            LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 8 of 12 Page ID #:4364



 1          There is currently insufficient permanent housing for the system’s interim
 2   housing to operate effectively or efficiently. According to a 2020 LAHSA Homeless
 3   Services Systems Analysis,23 a balanced system of housing across Los Angeles
 4   would include 42,112 permanent supportive housing units, 13,710 rapid rehousing
 5   slots, and 10,950 interim housing units. At the time of the report, there were only
 6   19,990 supportive housing units, 8,399 rapid rehousing units, and 7,132 interim
 7   housing units.24
 8          In 2020, there were 3,511 interim housing units currently in the pipeline. This
 9   left an unmet need of just 307 interim housing units to meet the current need in a
10   balanced system. As a result of the agreement in this case between the City and
11   County, the City is slated to exceed the number of interim beds needed. On the
12   other hand, there remains over 20,000 too few permanent units to meet the need. If
13   there were sufficient exits into permanent housing from the current interim shelter
14   beds, there would be sufficient interim shelter beds to address the current
15   homelessness crisis.
16          Instead, most individuals who exit the City’s interim or bridge housing
17   programs do not exit into permanent housing. According to LAHSA, 2,751
18   individuals have enrolled in the City’s A Bridge Home shelter that report data, since
19   the program began in 2018. Of those participants, 1920 have exited the program.
20   Only 297 participants who have left, or 15.5% have exited ABH shelters into
21   permanent housing solutions. 1,623 have exited to either another temporary
22   situation or onto the street.25 The average length of stay for a participant is 130 days.
23
24
     23
25      Homeless Services System Analysis: Envisioning an Optimal System in Los
     Angeles, March 2020, available at https://www.lahsa.org/documents?id=4311-
26
     homeless-services-system-analysis-envisioning-an-optimal-system-in-los-angeles
27   at 22.
     24
28      Id.
     25
        LAHSA, A Bridge Home Dashboard, available at
     https://www.lahsa.org/data?id=50-a-bridge-home
                                                         7
     ______________________________________________________________________________________________________
            LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 9 of 12 Page ID #:4365



 1           Because there are so few exits from interim housing to permanent housing,
 2   interim housing does not offer a solution to the City’s housing crisis. Nor does it
 3   provide a remedy to the structural racism that created the crisis in the first place.
 4   Instead, the expansion of an interim housing system with few to no opportunities to
 5   exit the system into permanence means the creation of a two-tiered housing system,
 6   in which one system offers housing and the concomitant autonomy, privacy, and
 7   stability, while the other offers only shelter, with little privacy, no stability, and no
 8   permanence. Notably, individuals in the shelter system are overwhelmingly people
 9   of color and significantly, more than four times likely to be Black.26
10           c. The City’s Current Model of Interim Shelter and Criminalization
11
                perpetuates the cycle of homelessness
             The disparities that step from the interim housing system are exacerbated by
12
     the City’s expansion of policing and criminalization of people experiencing
13
     homelessness along with the creation of interim shelters. One signature
14
     component of the City’s ABH shelter program is the creation of Special
15
     Enforcement and Cleaning Zones around many of these shelters, including new
16
     shelters that are opening up in satisfaction of the agreement between the City and
17
     County in this case to fund new shelter beds.
18
          When the City launched the A Bridge Home interim shelter program to create
19
     new City-owned temporary homeless shelters in each City Council district in Los
20
     Angles, the City promised that, if a shelter was built in a neighborhood, it would
21
     result in a decrease in the amount of homeless encampments surrounding the new
22
     ABH sites, and the City would then be able to “restore spaces previously occupied
23
     by encampments.” However, none of the shelters had enough beds to provide
24
     shelter to all residents of the City. In fact, none of the shelters had enough beds
25
26
     26
27     LAHSA, 2020 Greater Los Angeles Homeless Count at 4. See also Report and
28   Recommendation of the Ad Hoc Committee on Black People Experiencing
     Homelessness at 16 (noting that unhoused people who are Black are more likely to
     reside in interim shelters that people in other race groups (31% compared to 24%).
                                                         8
     ______________________________________________________________________________________________________
            LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
     Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 10 of 12 Page ID
                                      #:4366


 1    even for the number of unhoused residents already living in the neighborhood
 2    surrounding the new ABH.
 3         As a result, the City could not achieve its objective of reducing the number of
 4    encampments around a given site through the creation of shelter beds alone.
 5    Therefore, as it had done myriad other times in the recent past, the City opted to
 6    use law enforcement and sanitation to address the evidence of visible
 7    homelessness. To do so, the City launched a new law enforcement strategy for the
 8    area around the ABHs: the creation of Special Enforcement and Cleaning Zones
 9    (SECZ). The explicit goal of this new strategy was to augment the impact of the
10    ABH to reduce the number of encampments in neighborhoods that “accepted these
11    shelters” by increasing the deployment of law enforcement and sanitation services
12    to the area, and to require individuals to leave the area more frequently
13         This strategy of containment in the shelters and banishment around the shelters
14    is similar to the 1976 Containment strategy, which created the modern-day Skid
15    Row.27 Like the Containment strategy in Downtown Los Angeles, the City’s new
16    enforcement strategy was created as a compromise, to quell resistance from
17    property owners and housed residents who “may be reluctant to embrace the
18    opening of a Temporary Housing Shelter in their neighborhood due to the fear of
19    spill-over encampments and sidewalk blockages.” As with the Skid Row
20    containment strategy, this strategy relies on individuals who are unhoused staying
21    in designated areas (in the case of Skid Row, it was the 50 block area of Skid Row,
22    in the case of the ABH shelters, it is the shelter itself). The containment is
23    enforced by a buffer zone, which is heavily policed and regulated.
24
      27
25      See “The Making of a Crisis: A History of Homelessness in Los Angeles,”
      UCLA Luskin Center for History and Policy at 26-29 (describing the creation of
26
      the Skid Row Containment Zone with the adoption of the Blue Book in 1976: “By
27    relocating soup kitchens, missions, and the like inside the fifty-block containment
28    zone and investing CRA funds in the improvement and development of affordable
      housing in the same area, the city sought to prevent the expansion of the Skid Row
      homeless population.”)
                                                          9
      ______________________________________________________________________________________________________
             LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
     Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 11 of 12 Page ID
                                      #:4367


 1          Just as the containment strategy in 1976 failed because the need was greater
 2    than the space allowed, the current strategy of containment and banishment failed
 3    to address the signs of visible homelessness, particularly in the immediate area
 4    outside the zone. And just as the post-containment period let to a rapid expansion
 5    of criminalization against people experiencing homelessness,28 the failure of the
 6    initial containment strategy with the SECZs is leading to the expansion of
 7    criminalization: in this case, a proposed amendment to the municipal code that
 8    would make it illegal to camp outside the shelters.
 9    The use of criminalization and policing against people experiencing homelessness
10    has disproportionate impacted Black people and people of color.29 By coupling
11    enforcement strategies and the expansion of criminalization with the expansion of
12    interim housing, this further exacerbates the negative impact of strategies that
13    focus on interim housing as opposed to permanent housing.
14
      Dated: March 4, 2021                           Respectfully submitted,
15
                                                     Legal Aid Foundation of Los Angeles
16
17                                                         /s/ Shayla Myers
                                                     Attorneys for Intervenors
18
19                                                   Law Office of Carol A. Sobel
20
                                                           /s/ Carol A. Sobel
21                                                   Attorneys for Intervenors
22
23
24
25
26
27
28
      28
           Id.
      29
            “Cited in Plain Sight” supra note 5 at 16.
                                                         10
      ______________________________________________________________________________________________________
               LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
Case 2:20-cv-02291-DOC-KES Document 243 Filed 03/04/21 Page 12 of 12 Page ID
                                 #:4368



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        11
     _____________________________________________________________________________________________________
     _
           LOS ANGELES INTERVENORS’ RESPONSE TO JANUARY 31 ORDER
